Case 2:19-cv-03883-JMA-AYS Document 89 Filed 07/01/20 Page 1 of 3 PageID #: 672




 Via ECF
 --------------------------------------------                                            July 1, 2020
 HON. ANNE Y. SHIELDS
 Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

               Re: Unique Importer & Distributor, Inc. v. Sterling Seafood Corp. et al.
                                   2:19-CV-03883-JMA-AYS


 Dear Judge Shields,

          This law firm represents Unique Importer & Distributor, Inc., Plaintiff in the above-

 referenced matter. Please allow this correspondence to serve as the parties Joint Status Letter

 pursuant to Your Honor’s Order dated February 26, 2020. Following the parties’ counsels’ request,

 Your Honor granted an extension of time for the parties to submit the Joint Status Letter to July 1,

 2020.

          Pursuant to Your Honor’s Order dated February 26, 2020:

              •    Defendants Sterling Seafood Corp., Cherians International Fresh Market, LLC,

                   Easo Enterprises Corp. d/b/a National Imports (incorrectly sued as "National

                   Imports LLC"), Geetha Foods, Inc. (incorrectly sued as "MGM Geeth Foods Inc."),

                   Golden Ocean Seafood Inc., Imaex Trading Co., Matha, Inc. d/b/a Tampa Grocery,

                   Palli Trading Inc./ Zoya USA Inc. and Smart Chef Supply Inc. have produced to

                                                        1
          35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                    P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 2:19-cv-03883-JMA-AYS Document 89 Filed 07/01/20 Page 2 of 3 PageID #: 673




               Plaintiff their respective available shipping documents for the time period of

               October 2017 to the present that pertaining to the “Neela” trademark or that bear

               the “Neela” logo;

          •    The out-of-state Defendants, P & P Delights, Inc. d/b/a/ P&P Asian Foods

               (incorrectly sued as "P&P Asian Foods, Inc.") and TT Asian Delights, Inc. d/b/a

               TT Asian Grocery (incorrectly sued as " TT Asian Grocery, Inc.") do not have any

               relevant shipping documents in their possession relevant to the “Neela” brand;

          •    Plaintiff and Defendant Sterling Seafood Corp. have exchanged all documents

               pertaining to an agreement between Plaintiff and Sterling, or an intent to agree, as

               well as any documents pertaining to the validity and/or ownership of Plaintiff’s

               trademark;

          •    Plaintiff updated and served its amended requests for production (as and as for

               limited jurisdictional discovery) on the out-of-state Defendants and the out-of-state

               Defendants have responded to the same. Plaintiff reserves the right to object to the

               out-of-state Defendants' responses to the amended request for production;

          •    Defendant Sterling Seafood Corp. intends to move this court for leave to amend its

               counterclaim to add Mr. Islam as a party.

          •    Defendants Palli Trading Inc., Zoya USA Inc. and Smart Chef Supply Inc. intend

               to bring a motion to dismiss the complaint for failure to join a necessary party, and

               for failure to state a claim.

          •    The out-of-state Defendants, Cherians International Fresh Market, LLC, Easo

               Enterprises Corp. d/b/a National Imports, Geetha Foods, Inc., Golden Ocean

               Seafood Inc., Matha, Inc. d/b/a Tampa Grocery, , P & P Delights, Inc. d/b/a/ P&P

                                                     2
       35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 2:19-cv-03883-JMA-AYS Document 89 Filed 07/01/20 Page 3 of 3 PageID #: 674




                Asian Foods and TT Asian Delights, Inc. d/b/a TT Asian Grocery intend to proceed

                with their motion to dismiss the complaint for lack of personal jurisdiction.

    At this time, the parties are ready to proceed with the litigation and await further instruction

    from the Court.

                                                               Respectfully submitted,
                                                            PARDALIS & NOHAVICKA, LLP


                                                                /s/ Eleni Melekou__________
                                                                ELENI MELEKOU, ESQ.




                                                      3
        35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                  P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
